IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT      United States Court of Appeals
                          _____________________               Fifth Circuit

                               No. 04-51430                F I L E D
                          _____________________
                                                            April 18, 2005

UNITED STATES OF AMERICA                               Charles R. Fulbruge III
                                                               Clerk
                    Plaintiff - Appellee
                     v.
JAVIER MORALES-SANCHEZ
                    Defendant - Appellant
                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (04-CR-1135)
                      ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


          IT   IS    ORDERED   that   Appellee’s   unopposed     motion      to

vacate the sentence is granted.



          IT IS FURTHER ORDERED that Appellee’s unopposed motion

to remand the case to the Western District of Texas, El Paso

Division for resentencing is granted.



______________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
           IT IS FURTHER ORDERED that Appellee’s alternative

request for an extension of time to file the Appellee’s brief 14

days from the denial of Appellee’s motion to vacate and remand

is moot.